DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-15, 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockington, Curr Psychiatry Rep (2011) 13:193–197 in view of WO2019/026019 (‘019), from IDS filed 2/24/2022.
Brockington teaches about menstrual psychosis as being associated with menses and it is a bipolar disorder. Brockington teaches it has characteristics of 1) Acute onset against a background of normality; 2) Brief duration with full recovery; 3) Psychotic features: confusion, delusions, hallucinations, stupor, mutism, or a manic syndrome; and 4) A circa-mensual periodicity in rhythm with the menstrual cycle (see page 193, col. 2, Definition Section).Brochington further teaches, in the case study, that patients experienced depression, and confusion, along with other symptoms (see page 194, col. 1, A Clinical Example section and page 195, col. 1, paragraphs 2-3). Brockington teaches conventional psychotropic drugs such as neuroleptic agents, mood stabilizers, and electroconvulsive therapy are effective in the treatment of illness episodes (see page 195, col. 2, last paragraph).
Brockington does not expressly teach the use of 3-MMC nor the use of the herein claimed dosage.
‘019 teaches the use of 3-MMC, in additional to psychotherapy to treat psychosis, and bipolar disorders (see claim 14). ‘019 also teaches the dosage and dosing regimen of administering 3-MMC, which include the herein claimed dosage and dosing regimen (see pages 8-10). Specifically 25mg was taught, (see page 9, line 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine 3-MMC, in the herein claimed dosage and dosing regimen, with a conventional psychotherapy in the method of treating menstrual psychosis. 
One of ordinary skill in the art would have been motivated to combine 3-MMC, in the herein claimed dosage and dosing regimen, with a conventional psychotherapy in the method of treating menstrual psychosis. Since it is known that 3-MMC will be effective in combination of psychotherapy to treat psychosis and bipolar disorders, reasonable expectation would be expected when using 3-MMC and conventional psychotherapy together to treat menstrual psychosis. 
Allowable Subject Matter
Claims 7-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAN MING R HUI/Primary Examiner, Art Unit 1627